NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 24, 2020*
                               Decided February 24, 2020

                                          Before

                         DIANE P. WOOD, Chief Judge

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 19-2309

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.

       v.                                        No. 89 CR 908-20

J. L. HOUSTON,                                   Rebecca R. Pallmeyer,
       Defendant-Appellant.                      Chief Judge.

                                        ORDER

       After the district court rejected his motion for a sentence reduction under
18 U.S.C. § 3582(c)(2), J.L. Houston filed two motions asking the court to reconsider its
decision. The district court denied both, prompting this appeal. Although Houston’s
motions purportedly sought reconsideration of an earlier ruling, they in fact were
successive § 3582(c)(2) motions. Because new motions based on the same amendment
are prohibited, the district court was correct to deny them. So we affirm the judgment.

       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2309                                                                           Page 2

       In 1992, Houston, a former leader in the El Rukn street gang, was convicted of
racketeering, 18 U.S.C. § 1962(c), racketeering conspiracy, id. § 1962(d), and narcotics
conspiracy, 21 U.S.C. § 846. The district court later vacated Houston’s convictions and
ordered that he be retried. See No. 1:89-CR-908-20 (N.D. Ill. Oct. 17, 1995). The
government then dismissed the substantive racketeering charge.

        At Houston’s retrial in 1997, a jury found him guilty of racketeering conspiracy
and narcotics conspiracy. Unlike at the earlier trial, the jury was not asked to return a
special verdict finding that Houston committed specific racketeering acts. But according
to the second superseding indictment (which the jury received), the racketeering-
conspiracy count was predicated on the narcotics conspiracy and three murders.

       Before the sentencing hearing in 1998, a probation officer prepared a supplement
to the 1992 presentence investigation report (PSR). The supplement still included the
substantive racketeering count and calculated Houston’s offense level based in part on
“the four racketeering acts of which he was found guilty by special verdict.” Houston
objected to the report because the racketeering charge had been dismissed and because
the jury did not return any special verdict at the retrial. Therefore, he argued, the
narcotics conspiracy was the “only appropriate underlying substantive racketeering
offense” for calculating his base offense level for the racketeering conspiracy. See
U.S.S.G. § 2E1.1 (base offense level is 19 or “the offense level applicable to the
underlying racketeering activity,” whichever is greater). In response, the government
argued that it needed to prove the facts relevant to the guidelines calculation only by a
preponderance of the evidence,1 and that the record “demonstrate[d] that Houston
agreed that [all four racketeering] acts be committed.”

       At the sentencing hearing, the district court agreed to disregard one of the
murders but otherwise overruled Houston’s objection. The court calculated a combined
adjusted offense level of 50, which it treated as level 43 (the Sentencing Table
maximum), resulting in a then-mandatory guideline sentence of life in prison. See
U.S.S.G. Ch. 5 Pt. A, cmt. 2 (1987) (“An offense level of more than 43 is to be treated as
an offense level of 43.”). The district court imposed life in prison on each count, to run
concurrently. Houston challenged his conviction (but not his sentence) on appeal, and
we affirmed. United States v. Franklin, 197 F.3d 266 (7th Cir. 1999).

       1  This was true at the time of Houston’s sentencing in 1998, see, e.g., United States
v. Bailey, 97 F.3d 982, 984–85 (7th Cir. 1996), even though the Sentencing Guidelines
were then mandatory, see United States v. Booker, 543 U.S. 220, 234 (2005).
No. 19-2309                                                                       Page 3

       In 2014, Houston filed a pro se motion for a sentence reduction under 18 U.S.C.
§ 3582(c)(2) based on Amendment 782 to the Sentencing Guidelines. He argued that the
Amendment (which reduced by two the offense level for most drug crimes) lowered his
offense level from 43 to 41, and that, as a result, his adjusted guidelines range is 360
months to life. The district court appointed counsel to assist Houston with his motion.

        In response, the government argued that Houston was not entitled to a sentence
reduction because the base offense level for his drug offense is the same under the
guidelines applied at his sentencing and the amended guidelines. When calculating
Houston’s guidelines range for the narcotics conspiracy, the probation officer applied a
base offense level of 36 (from the 1987 manual, in effect when Houston was indicted),
not level 38 (from the 1997 manual, in effect at the time of sentencing). Amendment 782
later revised the pertinent offense level back to 36. Alternately, the government argued,
any one of the racketeering murders, standing alone, dictates a life sentence.

       The district court denied Houston’s § 3582(c) motion on May 30, 2018. The court
agreed with the government that Houston was not eligible for a sentence reduction
because Amendment 782 does not affect his guidelines range. See United States v. Koglin,
822 F.3d 984, 986 (7th Cir. 2016) (“[A] sentence reduction is not authorized if the
relevant amendment … ‘does not have the effect of lowering the defendant’s applicable
guideline range.’”) (quoting U.S.S.G. § 1B1.10(a)(2)(B)). Houston did not appeal.

       On June 21, 2018, Houston filed a “motion for reconsideration.” He argued that
he is entitled to relief because, in 1998, the sentencing court relied on the “inaccurate
and outdated” PSR prepared after his 1992 trial and never specified a base offense level.

       The district court denied the motion on June 18, 2019, reasoning that neither
argument is supported by the record. First, the court noted, Houston’s counsel had
objected to the supplemental PSR before his second sentencing hearing, arguing that
certain alleged racketeering acts could not be considered. If the judge wrongly rejected
that argument, the court stated, “Houston’s remedy was an appeal, not a motion for
reconsideration of this court’s denial of a sentence reduction.” (Recall, Houston did not
contest his sentence on direct appeal.) His second argument—that the judge never made
a base-offense-level finding—failed for the same reason. And in any event, the court
added, the sentencing transcript “defeats that contention.”
No. 19-2309                                                                          Page 4

       On the date of its ruling, the district court received Houston’s “supplemental
motion,” setting forth additional support for his argument that the sentencing court had
relied on outdated information in calculating his guidelines range. The court denied this
motion on June 26, 2019, for the same reasons given in its earlier order.

        Houston filed a notice of appeal, which is timely only as to the orders denying
his “motion for reconsideration” and his “supplemental motion.” See No. 19-2309 (7th
Cir. Aug. 13, 2019) (order limiting appeal). Despite their captions, however, these filings
are not proper motions to reconsider because they were not filed within 14 days after
the denial of Houston’s § 3582(c) motion. See FED. R. APP. P. 4(b)(1); United States v. Redd,
630 F.3d 649, 650 (7th Cir. 2011) (“Only a motion filed within the time for appeal acts as
a genuine request for reconsideration.”). Rather, they must be treated as “new motion[s]
for a lower sentence under § 3582(c)(2).” Redd, 630 F.3d at 650. And because a prisoner
may bring only one such motion per amendment, a district court has “no choice” but to
deny a successive motion. United States v. Beard, 745 F.3d 288, 292 (7th Cir. 2014); see also
United States v. Guerrero, No. 19-1676, 2020 WL 64478, at *6 (7th Cir. Jan. 7, 2020) (noting
prisoners get only “one bite at the Amendment 782 apple” under 18 U.S.C. § 3582(c)(2)).

        Although the district court denied Houston’s motions on their merits, the
procedural issue is dispositive. We therefore do not address Houston’s arguments that
Amendment 782 lowered his guidelines range or that the lawyer who assisted him with
his first § 3582(c)(2) motion was ineffective. His filings were prohibited successive
§ 3582(c)(2) motions. We AFFIRM their denial on this basis.